COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  MARIBEL F. GUTIERREZ, NICOLE D.                 §
  GUTIERREZ, ASHLEY MARIE                                         No. 08-21-00077-CV
  GUTIERREZ, OMAR HECTOR                          §
  GUTIERREZ, JR., as Representatives of                              Appeal from the
  the Estate of OMAR GUTIERREZ,                   §
  Deceased, HOMERO DAVID                                           381st District Court
  GUTIERREZ, and Intervenors:                     §
  CAROLINE GUTIERREZ, HOMERO                                      of Starr County, Texas
  ALBERTO GUTIERREZ, and ROBERTO                  §
  CARLOS GUTIERREZ,                                                 (TC# DC-10-566)
                                                  §
                                 Appellants,
                                                  §
  v.
                                                  §
  ELVA GUTIERREZ,
                                                  §
                                 Appellee.
                                                  §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellants and their sureties, if any, see TEX. R. APP. P. 43.5, for performance of the

judgment and all costs of appeal, for which let execution issue. This decision shall be certified

below for observance.
       IT IS SO ORDERED THIS 27TH DAY OF DECEMBER, 2022.

                                               GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.